Fourth Court of Appeals
                                San Antonio, Texas
                                      June 29, 2022

                                   No. 04-21-00525-CV

                         IN THE INTEREST OF S.R.H, a Child

                From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020PA02064
                       Honorable Kimberly Burley, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Luz Elena D. Martinez, Justice
             Liza A. Rodriguez, Justice

      On June 23, 2022, the Texas Department for Family and Protective Services filed a
motion requesting issuance of an expedited mandate pursuant to Texas Rule of Appellate
Procedure 18.1(c). After consideration, we deny the Department’s motion.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2022.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court